Title: Report of a Committee of the Trustees of Columbia College, 2 March 1788
From: 
To: 


New York, March 2, 1788. As members of a committee of the trustees of Columbia College, Hamilton and Brockholst Livingston reported on a “letter of the Reverend Mr. Benjamin Moore of the 13th Decembr. Ulto: respecting a demand made on him by Mr. Leonard Lispenard for the rent of a house occupied by Mr. Moore during part of the late war.” Hamilton and Livingston reported “that there exists no just claim upon this Corporation for the rent of the said house while in the occupation of Mr. Moore.”
